FOLLETT, J.
Assuming that the rulings at folios 905 to 908, standing by themselves, were erroneous, they do not require a reversal of the judgment. George Eldridge, the alleged fraudulent-grantee, had testified to what his brother William H. Eldridge, the alleged fraudulent grantor, had told him in respect to the arrangement with Mrs. Dennison. George Eldridge had also testified that he knew about the arrangement with Mrs. Dennison, and that he received his information from her, and heard the matter talked in the *981family, in the presence of the wife of William H. Eldridge. The fact which was offered to be proved at folio 907, that he had frequently heard Mrs. Dennison make the statement in the presence of the wife of William H. Eldridge, would not strengthen the case. The fact excluded at folios 905 to 908 had been testified to by George Eldridge.
It is urged that it was error to receive certain testimony tending to show that the wife of William H. Eldridge had no just claim against him. This evidence was competent. Beuerlien v. O'Leary, 149 N. Y. 33, 38, 43 N. E. 417. It was competent to show that William H. and Caroline R Eldridge contemplated a fraud, but such evidence is not sufficient of itself to justify the conclusion that the grantee took his conveyance with a fraudulent intent, or with the knowledge of the grantor’s fraudulent intent. The grantor’s fraudulent intent and the grantee’s fraudulent intent must be established, as they were in this case, very conclusively. The intent of either may be shown by evidence which does not necessarily establish the fraudulent intent of the other. This case was carefully tried; the facts are fully found; and the evidence fully justifies the conclusion that the conveyance was fraudulent as against creditors.
The judgment should be affirmed, with costs. All concur, except WARD, J., dissenting.